DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: glass product processor in claims 2 and 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (WO2013/013875A1) in view of Jarry et al. (WO2016/102629 A1 – hereinafter WO’629) and McNeill (US 5,488,915).
Jarry (WO2013/013875A1) For the Jarry reference, the Examiner is referencing pages of the attached machine translation of Jarry.
Regarding claim 9, Jarry (Fig. 2 and pgs. 8-9) discloses a melting chamber (100) (corresponding to a furnace) comprising burners for heating.  Therefore, it would be obvious to a person having ordinary skill in the art, the burners provide for a gas-heating zone.  Jarry discloses flue gas outlet (120) of the furnace enters a first heat exchanger (210) (corresponding to a first heat exchange module) and transfers heat from the flue gases to an intermediate oxidant (corresponding to a heat transfer fluid).  The intermediate oxidant (i.e. heat transfer fluid) enters the second heat exchanger (220) (corresponding to a second heat exchange module) to heat a stream of rich oxidant (corresponding to a processing fluid) from rich oxidant source (30) (corresponding to a glass product processor) to generate a preheated stream of rich oxidant to pipe (360).  
Jarry further discloses excess of the intermediate oxidant (i.e. heat transfer fluid) leaving the second heat exchanger can be discharged through a branch (365) of the pipe 360 before being used elsewhere or to be evacuated through the chimney.  Based on the disclosure of Jarry, it would be obvious to a person having ordinary skill in the art, the intermediate oxidant (i.e. heat transfer fluid) leaving the second heat exchanger could be used elsewhere in the process.  Jarry (pg. 3) discloses the intermediate oxidant is non-enriched air and discloses air source (20) for the intermediate oxidant in pipe (320).  Therefore, it would be obvious to a person having ordinary skill in the art, based on the disclosure of Jarry the intermediate oxidant of branch (365) could be used elsewhere, and it would be obvious to a person having ordinary skill in the art, branch (365) of intermediate oxidant (i.e. heat 
Jarry fails to disclose the furnace also comprises an electric heating zone.  However, WO’629 (Fig. 1 and abstract) further discloses a flame-fired glass-melting furnace (1) with oxy-fuel burners (2) may also comprise boosting electrodes (4) supplied with electricity in the melt basin.  It would be obvious to a person having ordinary skill in the art, the furnace of Jarry could further include boosting electrodes to heat the furnace, and an electric heating zone.  
Regarding claims 14 and 15, as discussed in the rejection of claim 9 above, it would be obvious to a person having ordinary skill in the art, based on the disclosure of Jarry the intermediate oxidant of branch (365) could be used elsewhere, and it would be obvious to a person having ordinary skill in the art, branch (365) of intermediate oxidant (i.e. heat transfer fluid medium) could be used to provide some or all of the intermediate oxidant source in line (320).  Jarry (Fig. 2 and pg. 2) discloses for supply of oxygen (i.e. an oxidant) it is known in the art to install a recovery tank for backup storage to allow for continuous operation of the melting furnace.  Therefore, based on the additional teachings of Jarry, it would be obvious to person having ordinary skill in the art, since the intermediate oxidant could be used to provide some or all of the intermediate oxidant source (i.e. heat transfer medium fluid) in the first heat exchange module,  it would be obvious to a person having ordinary skill in the art, the intermediate oxidant heat transfer medium fluid could be stored in tanks (i.e. a first tank and a second tank) to supply the first heat exchange module and the heat transfer medium fluid discharged from the first exchange .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (WO2013/013875A1) in view of Jarry et al. (WO2016/102629 A1 – hereinafter WO’629) and McNeill (US 5,488,915) as applied to claim 9 above, and further in view of Ploetz (WO 00/00440 A1) and Kobayashi (US 2018/0195802 A1).
Regarding claim 16, Jarry fails to disclose details of the of furnace, such as the claimed first side wall to which a supply device for supplying raw material is coupled and a second side wall in which a glass melt outlet is mounted and the first heat exchange module direction contacts the first side wall.  However, Ploetz (Fig. 2, pg. 4, lines 21-24, pg. 5, line 25, pg. 5, line 33 to pg. 6, line 3, pg. 6, lines 27-34) discloses feeders (52,54,62) at one end of the furnace, and a rear end wall (26) (corresponding to a first side wall) with the feeder (62) for supplying batch or glass material for the melting furnace, discloses a front end wall (28) (corresponding to a second side wall), discloses oxygen/fuel burners (44), and a throat (56) corresponding to an outlet in the second wall.  Further Kobayashi (Figs. 3 and 4, [0065], and [0072]) discloses a furnace (10) comprising a feed station at one end of the furnace, and flow of molten glass at an opposite end of the furnace to the feed end, discloses the feed end comprising regenerators (100) and (200), which are heat exchangers) at the feed end, discloses a port neck (240) at the feed end to regenerator (200), and discloses burners (60 and 65).  Therefore based on the additional teachings of Ploetz and Kobayashi, such as positioning of a heat exchanger and feed locations, it would be obvious to a person having ordinary skill in the art, a first side wall to which a supply device for supplying raw material is coupled, and a second side wall which a glass melt outlet is mounted and the first heat exchange module directly contacts the first side wall via port feed (240).  

Allowable Subject Matter
Claims 1-8 is/are allowed.
Claims 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-8 and dependent claims 10-16.
Regarding claims 1-8, the prior art fails to disclose or fairly suggest the glass product manufacturing apparatus of claim 1 comprising the claimed furnace, first heat exchange module, pump, and wherein at least a part of the first heat exchange module is thermally coupled with at least a part of an external surface of the electric heating zone.
Regarding claim 10, Jarry, WO’629, and McNeill fail to disclose or suggest the first heat exchange comprises three sections spaced apart from one another in a lateral direction.
Regarding claim 11, as discussed in the rejection of claim 9 above, Jarry (Fig. 2) discloses intermediate oxidant as a heat transfer fluid medium, and the intermediate oxidant after the second heat exchange module is directed through pipe (360) to burners (110) or discharged through branch 365 before being used elsewhere to be evacuated through the chimney.  Since the heat transfer fluid medium may be used in burners (110), it would not be obvious to substitute the intermediate oxidant heat transfer medium fluid with water.
Regarding claims 12-13, Jarry (pgs. 3-4) discloses fumes exiting the melting chamber ranging from 1000 to 1600 degrees C heat exchange with the intermediate oxidant and the intermediate oxidant is heated to temperatures ranging from 600 to 900 degrees C.  Therefore, Jarry fails to disclose or fairly suggest the first heat exchange module is configured to raise a temperature of the heat transfer medium fluid by about 7 degrees C to about 15 degrees C.

Chen et al. (US 5,006,141 – hereinafter Chen) (Figures) discloses an apparatus for glass making including a furnace (9, 209, 309) comprising a gas heating zone and an electric heating zone from electric boosting element (17, 217, 317) and a first heat exchanger (7).  Chen fails to disclose the first heat exchanger is thermally coupled with at least part of an external surface of the electric heating zone, as claimed in claims 1-8.
Kobayashi (US 2018/0195802) (Figures and claims) discloses a furnace comprising regenerators (i.e. heat exchange modules) capable of absorbing heat from a hot gaseous stream passing from the furnace through the passageway and which is capable of transferring heat absorbed by said mass to a gaseous stream passing through the passageway and into the furnace.  While Kobayashi discloses regenerators (i.e. heat exchange modules) thermally coupled to the furnace, Kobayashi fails to disclose the first heat exchange module is thermally coupled with at least part of an external surface of an electric heating zone, as claimed in claim 1.
 Jarry et al. (US2018/0230047 –hereinafter Jarry)
Jarry (Fig. 1 and ([0124],[0125])) discloses a melting furnace (10) comprising gas heating with burners (12).  Therefore, it would be obvious to a person having ordinary skill in the art, there is a gas-heating zone.  Jarry discloses a primary exchanger (20) (corresponding to a heat exchanger) to heat compressed air (24) from the flue gases discharged in the chimney of the furnace.  Jarry discloses a first secondary exchanger (21) (corresponding to a second exchanger) configured to heat rich oxidizer (corresponding to a processing fluid) and configured to supply the rich oxidizer (i.e. processing fluid) to the furnace 910) for processing glass.  Jarry discloses compressed air (24) (corresponding to a heat transfer medium) transferred from the first heat exchange module and the second exchange module, but fails to disclose the heat transfer medium is circulating between the first heat exchange module and the second heat exchange module, as claimed in claim 9.  The compressed air (i.e. heat transfer 
Jarry et al. (WO2016/102629A1 – hereinafter Jarry)  Jarry (Fig. 1) discloses a flame-fired glass-melting furnace (1) with oxy-fuel burners (2).  Therefore, it would be obvious to a person having ordinary skill in the art, there is a gas-heating zone.  Jarry further discloses boosting electrodes (4) located in the melt basin, which provides for an electric heating zone.  Jarry discloses a primary heat exchanger (20) (corresponding to a first heat exchange module) where flue gas (7) transfers heat to a heat transfer fluid (22) (i.e. air).  The heat transfer fluid (33) from the primary heat exchanger is introduced into secondary heat exchanger (30) (corresponding to a second heat exchange module) to transfer heat from the heat transfer fluid to oxygen-rich oxidant (32) and gaseous fuel (31).  Jarry discloses the heat transfer fluid from the second heat exchange module is introduced into a Rankine cycle tertiary heat exchanger (14) and by means of the Rankine cycle, the heat thus absorbed by working fluid 13 is used to generate mechanical power that is then transformed into electrical power by electricity generator (10) to supply electrical power to boosting electrodes.  Jarry provides for the boosting electrodes electrically coupled via electricity generator (10), tertiary heat exchanger (14), and secondary heat exchanger (30) to primary heat exchanger (20), but fails to disclose the first heat exchange module is thermally coupled with at least a part of an external surface of the electric heating zone, as claimed in claims 1-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741